DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods and apparatus related to report an ID of specific BWP among the multiple BWPs in a wireless communication system. In particular, the method, by a UE, may include configuring multiple bandwidth parts (BWPs) including at least one of an active bandwidth part (BWP), receiving a received signal strength indicator (RSSI) measurement configuration and/or a channel occupancy measurement configuration from the network, performing a RSSI measurement and/or a channel occupancy measurement per each of the multiple BWPs, and reporting an identifier (ID) of a specific BWP among the multiple BWPs to the network when a condition related to the RSSI measurement and/or the channel occupancy measurement of the active BWP and the specific BWP is met. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1, 6-9, 11, 13-14 and 15 (renumbering as 1-9 respectively) are allowed.

Regarding claims 1 and 15, the closest prior arts:
	RAO et al ( US 20190239112 A1 PRO 62623640 Priority Date: 20180130) discloses methods and apparatus for 
Configuring multiple bandwidth parts (BWPs) including at least one of an active bandwidth part (BWP) (par 0071, 0073-0074 and 0099); 
performing, by a Radio Resource Control (RRC) layer of the wireless device, a RSSI measurement and/or a channel occupancy measurement per each of the multiple BWPs (par 0099-0100, 0102-0105, 0109); 
checking, by the RRC layer, whether a first condition is met based on a result of the RSSI measurement and/or the channel occupancy measurement, wherein the first condition is that a BWP having a lowest channel busy rate has been changed (par 0099, 0101-0105, 0109); 
based on the first condition being met, providing, by the RRC layer, to a Medium Access Control (MAC) layer of the wireless device, a first report including (1) the result of the RSSI measurement and/or the channel occupancy measurement for each of the multiple BWPs (par 0071, 0081, 0099-0100, 0102-0105, 0109); 
determining, by the MAC layer of the wireless device, whether a second condition is met, after receiving the first report from the RRC layer (par 0058, 0076, 0081, 0099-0100, 0102-0105, 0106-0110 and 0115); 
based on the second condition being met (par 0108), transmitting, by the MAC layer to the network, a second report including (1) information related to the inactive BWP, (2) the result of 2Application No.: 16/444,283Docket No.: 8737.02340.US00 the RSSI measurement and/or the channel occupancy measurement (par 0071, 0074, 0100, 0105-0109, 0114-0115, 0129); 
receiving, from the network, an active BWP change command for the inactive BWP in response to the second report (par 0071, 0074, 0076, 0129); and 
changing a current active BWP to an inactive BWP based on the active BWP change command (par 0073-0074, 0099, 0102, and 0118).

Lin et al (US 20180049047 A1) discloses methods and apparatus for receiving a received signal strength indicator (RSSI) measurement configuration and/or a channel occupancy measurement configuration from a network (par 0329, 0669, 0697, 0701-0703).

ADJAKPLE et al (WO2019099634A1, Pro 62/586,593 Priority Date: Nov 15, 2017) discloses methods and apparatus for UE reports the ID of the specific BWP to the network (par 00278-00280)

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious 
“based on the first condition being met, providing, by the RRC layer, to a Medium Access Control (MAC) layer of the wireless device, a first report including (1) the result of the RSSI measurement and/or the channel occupancy measurement for each of the multiple BWPs, (2) information informing the MAC layer that the BWP having a lowest channel busy rate has been changed, and (3) an identity of the BWP having a lowest channel busy rate; 
determining, by the MAC layer of the wireless device, whether a second condition is met, after receiving the first report from the RRC layer, wherein the second condition is that (1) an inactive BWP has a lowest channel busy rate, and (2) the results of the RSSI measurement and/or the channel occupancy measurement of an active BWP is higher than a threshold; 
based on the second condition being met, transmitting, by the MAC layer to the network, a second report including (1) an identifier (ID) of the inactive BWP having a lowest channel busy rate, (2) the result of 2Application No.: 16/444,283Docket No.: 8737.02340.US00 the RSSI measurement and/or the channel occupancy measurement and (3) information informing the network that the first condition and the second condition are met” in claim 1. 

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious
based on the first condition being met, control the RRC layer to provide to a Medium Access Control (MAC) layer of the wireless device, a first report including (1) the result of the RSSI measurement and/or the channel occupancy measurement for each of the multiple BWPs, (2) information informing the MAC layer that the BWP having a lowest channel busy rate has been changed, and (3) an identity of the BWP having a lowest channel busy rate;
control the RRC layer to determine, by the MAC layer of the wireless device, whether a second condition is met, after receiving the first report from the RRC layer, wherein the second condition is that (1) an inactive BWP has a lowest channel busy rate, and (2) the result 4Application No.: 16/444,283Docket No.: 8737.02340.US00 of the RSSI measurement and/or the channel occupancy measurement of an active BWP is higher than a threshold; 
based on the second condition being met, control the MAC layer and the transceiver to transmit, to the network, a second report including (1) an identifier (ID) of the inactive BWP having a lowest channel busy rate, (2) the result of the RSSI measurement and/or the channel occupancy measurement and (3) information informing the network that the first condition and the second condition are met” in claim 15.

Claims 1 and 15 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 6-9, 11, 13-14 are allowed by virtue of their dependency on claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473